Citation Nr: 1036472	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-32 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) and mother




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2007, the Veteran testified at a Board personal hearing 
before the undersigned Acting Veterans Law Judge in St. 
Petersburg, Florida (Travel Board hearing).  A copy of this 
transcript is associated with the record.   

In April 2008, the Board remanded the claims of service 
connection for a psychiatric disorder and TDIU for additional 
development.  After review of the subsequent development, the 
Board finds that additional development is required.

The issues of service connection for a knee disorder 
secondary to service-connected foot disability and for an 
increased rating for service-connected hypertension have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




REMAND

The Veteran asserts that he has an acquired psychiatric 
disability that is attributable to service.  The appeal was 
previously remanded to, in part, acquire a VA examination that 
addressed the etiology of the current psychiatric disability.  
After review of this examination, the Board finds it inadequate 
to adjudicate the appeal.  Thus, an additional remand is required 
prior to final adjudication.

The Veteran filed claims for service connection for various 
psychiatric disorders, specifically asserting service connection 
for depression, posttraumatic disorder (PTSD), and schizophrenia.  
In a May 2004 letter, the Veteran asserted that he had been 
diagnosed as having PTSD and depression in service.  In the 
January 2005 rating decision on appeal, the RO denied these 
claims separately.  The Veteran only appealed the denial of 
service connection for depression.  In a June 2005 letter, the 
Veteran reported that he had a claim pending for service 
connection for PTSD, but that he had been informed by his 
psychiatrist that the proper diagnosis was schizophrenia.  The 
claim, under the diagnosis of schizophrenia, was denied in a 
March 2006 rating decision, and was not separately appealed.  
Pursuant to the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), however, the Board has re-characterized the issue on 
appeal to include consideration of other psychiatric diagnoses, 
instead of only the diagnosis of depression.  The Board has also 
re-characterized the issue to show that the claim for secondary 
service connection is based on any of the service-connected 
disabilities.

The Board will briefly outline the evidence currently of record.  
Review of the service treatment records reveals that the Veteran 
had disciplinary problems in service.  In March 1994, the Veteran 
underwent a psychiatric evaluation.  The examining service 
medical officer noted the Veteran's disciplinary problems.  The 
Veteran reported that he felt he was the victim of racism and 
prejudice.  The service medical officer noted that the Veteran 
had "pending possible legal charges for kidnapping and rape of 
an Okinawan."  The Veteran denied symptoms consistent with 
depression, anxiety, or psychosis.  The medical officer was asked 
to evaluate the Veteran for "depression vs. personality 
disorder."  The medical officer provided no Axis I diagnosis.  
Under Axis II, the medical officer found that the Veteran had a 
"personality disorder not otherwise specified with antisocial, 
narcissistic and immature features, severe."  The Veteran 
underwent a Medical Board, being discharged for physical 
disability, and not psychiatric disability.  No acquired 
psychiatric disability was found upon service separation 
examination, and the Veteran did not assert such a history on his 
report of medical history at service separation.

After service, the Veteran underwent a VA psychiatric examination 
in December 2004.  Diagnoses were major depression disorder with 
psychotic features and a pain disorder associated with both 
psychological factors and medical condition.  The VA examiner 
opined that she could not state with any degree of certainty that 
the Veteran's depression was a direct result of migraines.  She 
further opined that, because the Veteran had a pain syndrome, the 
Veteran was not likely to resolve his depressive symptoms as long 
as he had chronic pain management issues.

In a November 2003 VA treatment record, a clinician wrote that 
the Veteran had a history of depression and nightmares while in 
the service but that it was never treated.  In VA treatment 
records, dated in 2003 and 2004, the Veteran reported that he had 
been sexually assaulted during service.  In a February 2004 
treatment record, a clinician diagnosed the Veteran as having 
PTSD.  The Veteran also reported that he had been seen in service 
for nightmares.

In April 2008, the Board remanded the appeal for additional 
development.  Specifically, the Board sought development for more 
medical records to obtain an additional VA psychiatric 
examination.

The Veteran underwent the directed VA psychiatric examination in 
April 2010.  The examiner marked that the Veteran had had combat 
experience.  Axis I diagnoses were schizophrenia and depressive 
disorder.  The examiner opined that the mental conditions made 
likelihood of any employment most unlikely.  The VA examiner 
reviewed evidence that a major depressive disorder was secondary 
to a post-service injury and the service evidence of a finding of 
a personality disorder.  The VA examiner wrote that he could not 
provide an opinion regarding the nexus between current 
psychiatric diagnosis and service without resorting to 
speculation.  He cited the evidence that the Veteran denied 
symptoms of anxiety, depression, or psychosis at the time of 
evaluation in service, but had some adjustment difficulties and 
disciplinary problems in service.  He cited that the personality 
disorder was presumed to have existed prior to service, and then 
wrote that it may be that the Veteran's "personality 
organization was such that the stress of the military was 
sufficient enough to trigger the onset of psychological symptoms; 
however, the onset of his depression and schizophrenia are 
unclear; therefore, [he could not] resolve this issue without 
resort to mere speculation."

Thus, the record contains evidence of multiple psychiatric 
diagnoses and contentions.  In the December 2004 VA examination, 
the examiner addressed secondary service connection but the 
opinion is not clear, and does not address whether the service-
connected disability aggravated the psychiatric disorder.  
Service connection may be established for a disability caused or 
aggravated by a service-connected disability under 38 C.F.R. 
§ 3.310 (2009).  Further, the April 2010 VA examination did not 
provide the requested opinion, or provide adequate reasons why 
providing such requested opinions would be speculative.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).  In addition, the 
April 2010 examiner indicated that the personality disorder was 
assumed to pre-exist service, whereas, under VA law and 
regulation, personality disorders are not considered diseases or 
injuries.  See 38 C.F.R. § 3.303(c) (2009); see also 38 C.F.R. 
§ 4.9 (2009).

For the reasons discussed above, the Board finds that another 
remand is required to allow for another VA examination.  The 
examiner should be conducted by a different examiner, if 
possible, than the examiner who performed the April 2010 VA 
examination.  The purpose of this examination is to seek a non-
speculative opinion that is based on a complete and accurate 
factual basis.

With respect to the TDIU claim, the claim for TDIU is 
"inextricably intertwined" with the service connection claim 
being remanded.  Thus, the Veteran's TDIU claim must be deferred 
pending the outcome of this claim.

Lastly, it appears that not all VA records are of file, with the 
VA records of file being mostly part of the records obtained from 
the Social Security Administration (SSA).  Upon remand, the 
RO/AMC should ensure that all VA treatment records are of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment 
records and associate them with the claims 
file.

2.  Make arrangements for the Veteran to be 
afforded a VA psychiatric examination, by 
an appropriate specialist, to ascertain the 
correct diagnosis of the Veteran's 
psychological disorders and the etiology of 
these disorders.  If possible, this 
examination should be conducted by a 
different examiner than the examiner who 
held the April 2010 examination.  All 
indicated tests or studies deemed necessary 
for accurate assessments should be done.  
The relevant documents in the claims file 
should be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should offer an opinion as to 
the diagnoses of the Veteran's current 
psychological disorders and whether it is 
at least as likely as not (50 percent or 
more probability) that any currently 
diagnosed psychological disorders are 
etiologically related to service.

The examiner should also address whether it 
is at least as likely as not (50 percent or 
greater degree of probability) that the 
Veteran's service-connected migraines, 
hypertension, and/or chronic foot pain 
disability caused or aggravated 
(permanently worsened in severity) a 
current psychiatric disorder.  

The examiner should state the rationale and 
discuss the medical principles involved for 
any opinion expressed.  If a requested 
medical opinion cannot be given without the 
resort to speculation, the examiner should 
provide the reason.

3.  Thereafter, the claim for service 
connection and TDIU must be readjudicated 
on the basis of all of the relevant 
evidence of record.  If either benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


